IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs October 1, 2013

           STATE OF TENNESSEE v. ARCHIE TYRONE WILSON

                    Appeal from the Circuit Court for Lake County
                      No. 12CV9758     R. Lee Moore, Jr., Judge




         No. W2012-02559-CCA-R3-CD - Filed December 18, 2013


Appellant, Archie Tyrone Wilson, was in custody in the State of Tennessee. In July 2012,
the State of Florida submitted a request under the Interstate Compact on Detainers for
custody of Appellant in connection with a charge of sexual battery. Appellant requested a
hearing. At the conclusion of the hearing, the trial court ordered his transfer to Florida for
prosecution. On appeal, Appellant argues that the trial court erred. After a thorough review
of the record on appeal, we conclude that the trial court did not err. Therefore, we affirm the
trial court’s order of transfer.




Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OSEPH M. T IPTON, P.J., and
N ORMA M CG EE O GLE, J., joined.

Timothy Boxx, Assistant District Public Defender, Dyersburg, Tennessee, for appellant,
Archie Tyrone Wilson.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Phillip Bivens, District Attorney General, and Lance Webb, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                        OPINION

       Appellant was being held in custody at the Northwest Correctional Complex in
Tiptonville, Tennessee. On July 23, 2012, the facility received a written request from Florida
to receive temporary custody of Appellant in regards to charges of sexual battery. The
request included a copy of a Florida driver’s license with Appellant’s photograph; certified
copies of the indictments listing Appellant, including his date of birth and social security
number; and fingerprint cards for a person identified by Appellant’s name. Appellant
requested an extradition hearing.

       The hearing was held on October 22, 2012. The State introduced identifying
information, including Appellant’s photograph, his name, date of birth, and social security
number. Appellant testified and stated that the victim did not know who he was and that the
officers from Florida beat him to obtain evidence from him. On cross-examination,
Appellant admitted that the State’s evidence properly identified him. At the conclusion of
the hearing, the trial court made the following findings and conclusion:


       All right, gentlemen, the State has made out it[s] prima facie case as far as
       identification is concerned. There’s not any defense proof to rebut that.
       [Appellant], those claims, those issues that you have mentioned are not issues
       that are properly for consideration on an extradition hearing. Those issues are
       issues that you need to discuss with your attorney once you’ve been extradited.

              But right now, the issue is proper identification. You have admitted all
       that yourself. So, the extradition will be allowed.


       Appellant appeals from this decision.

                                        ANALYSIS

         On appeal, Appellant argues that the trial court erred in ordering his extradition
because the Florida “detectives beat him and illegally obtained a DNA sample while he was
in jail in Nashville.” The State maintains that Appellant failed to adduce proof requiring a
denial of the extradition request.

       The Interstate Compact on Detainers is an agreement among the states, the District
of Columbia, Puerto Rico, the Virgin Islands, and the United States, see Carchman v. Nash,
473 U.S. 716, 719 (1985), which, through “cooperative procedures,” seeks to “encourage the
expeditious and orderly disposition of . . . charges [outstanding against a prisoner] and
determination of the proper status of any and all detainers based on untried indictments,
informations or complaints.” T.C.A. § 40-31-101, art. I.

        When an individual contests his transfer under the Interstate Compact on Detainers,
the trial court must determine that the state demanding custody has presented the proper
paperwork, and that the inmate is the same individual identified by the charging instruments.
State v. Whitt, 753 S.W.2d 369, 370 (Tenn. Crim. App. 1988). When objecting to the
identification, the prisoner has the burden of proving beyond a reasonable doubt that he is
not the individual sought. State ex rel. Johnson v. Turner, 338 S.W.2d 558, 559 (Tenn.
1960); Whitt, 753 S.W.2d at 370.

       In this case, Appellant has not challenged the paperwork submitted by the State of
Florida. Appellant testified that the victim did not know him and that his rights were violated
when his DNA was obtained. As stated above, there are only two issues in a transfer contest
hearing: the paperwork and the identification. Appellant did not deny that the items
presented by the State identified him as the person sought by the State of Florida. Therefore,
he did not meet his burden to prove that he was not the person identified. Furthermore,
Appellant’s argument that his rights were violated was not a proper issue for the hearing in
Tennessee. State ex rel. Sneed v. Long, 871 S.W.2d 148, 151-52 (Tenn. 1994).

       Therefore, the trial court did not err in ordering Appellant’s extradition to Florida.

                                      CONCLUSION

       For the forgoing reasons, we affirm the decision of the trial court.



                                                   ____________________________________
                                                   JERRY L. SMITH, JUDGE